Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered September 10, 2002, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 16 years to life, unanimously affirmed.
Defendant’s constitutional challenge to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see People v Rosen, 96 NY2d 329 [2001], cert denied 534 US 899 [2001]). Defendant’s mandatoiy sentence was based on his prior convictions (see Almendarez-Torres v United States, 523 US 224 [1998]). Concur—Mazzarelli, J.P., Friedman, Nardelli and Williams, JJ.